Citation Nr: 1824983	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-26 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for impingement of the right shoulder. 

5.  Entitlement to service connection for impingement of the left shoulder.


REPRESENTATION

Appellant represented by:	Carl S. Pittman, Attorney




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 2004.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2008 rating decision, by the Huntington, West Virginia, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for sleep apnea, a right knee disorder, a left knee disorder, impingement of the right shoulder, and impingement of the left shoulder.  He perfected a timely appeal to that decision.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  

In October 2014, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2018.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the October 2014 action, the Board also remanded the Veteran's claim for service connection for pseudofolliculitis barbae.  In February 2018, while the case was in remand status, the RO granted service connection for pseudofolliculitis barbae with hyperpigmentation of the neck area.  This grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is no longer in appellate status.  


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not have its onset during active service and was not caused or aggravated by active service.  

2.  The Veteran's bilateral knee disorder, diagnosed as bilateral knee osteoarthritis, did not manifest during service or within one year of separation from active duty service and was not caused by military service.  

3.  A chronic bilateral shoulder disorder was not manifested in service, arthritis was not manifest within one year of discharge, and a current bilateral shoulder disorder is not related to military service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for service connection for a bilateral knee disorder have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

3.  The criteria for service connection for a bilateral shoulder disorder, claimed as impingement of the shoulders, have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations-General Service connection provisions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2017).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

A.  S/C-Sleep apnea.

The Veteran is seeking entitlement to service connection for sleep apnea, which he believes had its onset during service.  

A review of the evidence reflects that the Veteran was diagnosed with obstructive sleep apnea by sleep study in March 2011.  Significantly, post service VA progress notes reflect ongoing evaluation and treatment for sleep apnea.  During a pulmonary consultation in February 2011, the Veteran complained of being always tired and difficulty sleeping at night; he also reported loud snoring and gasping.  The diagnosis was shift worker insomnia, possible apnea.  On the occasion of a VA respiratory examination in July 2015, the Veteran reported that he snores; he noted that he started snoring in his early adult years.  The Veteran reported a problem with daytime drowsiness.  Following the examination, the examiner reported a diagnosis of obstructive sleep apnea.  

In light of the foregoing, the Board finds that the first criterion for establishing service connection has been met.  The question, then, is whether this condition arose in or is related to service.  

The Veteran's STRs are negative for any complaints, treatment, or diagnosis of sleep apnea or related symptoms.  

After review of the evidence of record, the Board finds that the most probative evidence addressing whether the Veteran's current obstructive sleep apnea was caused or aggravated by his military service is against the claim.  

In this regard, following the VA examination in July 2015, the examiner opined that it is less likely than not that the Veteran's sleep apnea was incurred in or caused by the claimed inservice-injury, event or illness.  The examiner stated that the STRs do not document clinic visits for complaints of snoring or daytime sleepiness or observed pauses in breathing.  The treatment records do not document treatment for sleep related complaints.  The Veteran had sleep study performed in March 2011.  The study was performed after the Veteran was discharged from Military service.  Reading the report as a whole, the Board finds it adequate and probative evidence against the claim.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2013).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, obstructive sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose a type of cancer).  Obstructive sleep apnea is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a sleep study with specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

That is, although the Board readily acknowledges that Veteran is competent to report sleep disturbance and fatigue symptoms, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his sleep apnea, diagnosed after discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for sleep apnea.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  

B.  S/C-bilateral shoulder disorder.

The Veteran maintains that service connection is warranted for a bilateral shoulder disorder because he developed the problem as a result of military service.  

After review of the evidentiary record, the Board finds that service connection is not warranted for a bilateral shoulder disorder, claimed as impingement of the shoulders. 

The STRs reflect that the Veteran was seen in September 1995 with complaints of right shoulder pain; X-ray study of the right shoulder was within normal limits.  The Veteran was seen in March 1996 with complaints of chronic right shoulder pain; he reported a history of right shoulder impingement, with pain returning last week.  The Veteran denied any history of trauma.  The assessment was impingement, right shoulder.  He was subsequently seen in April 1996 with complaints of right shoulder pain for the past several months; he noted that the pain started with excessive lifting and resolved on its own.  The Veteran complained of flare-ups with insidious onset.  The Veteran denied any history of trauma.  The assessment was rotator cuff tendonitis.  In August 2002, the Veteran was seen with complaints of left shoulder pain.  It was noted that he had a previous history of impingement which improved with physical therapy.  The impression was left shoulder impingement.  

Post service treatment records, including VA as well as private treatment reports, reflect complaints of pain in the shoulders.  However, the first clinical documentation of the onset of a bilateral shoulder disorder was in March 2011, approximately 8 years after separation from service.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, although the Veteran has been diagnosed with impingement of the shoulders, there is no competent and probative evidence of record linking his bilateral shoulder disorder to active service.  On the contrary, following the VA examination in July 2015, the examiner opined that the claimed shoulder disorder was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner noted that the Veteran probably had overuse syndrome in service that have since resolved.  The examiner observed that while the STRs reveal complaints of shoulder pain, there was no history of any injury to the shoulder joints; and, on leaving service, he was not on leaving the service he was not receiving treatment for any shoulder condition.  

The Board acknowledges the Veteran's contentions that he developed a bilateral shoulder disorder as a result of working in the cargo room and lifting boxes daily during service.  Lay testimony can be competent regarding features or symptoms of injury or disease, including its origin, when the features or symptoms are within his personal knowledge and observations and the questions are not complex.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether a current bilateral shoulder disability is related to active service, including the complaints he had during service, is a complex question given the passage of time.  The Veteran has not demonstrated that he has expertise in medical matters. As such, his nexus opinion is not competent evidence.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  



C.  S/C-Bilateral knee disorder.

The Veteran is seeking service connection for his current bilateral knee disorder, diagnosed as osteoarthritis.  The Veteran maintains that he developed the bilateral knee disorder as a result of physical activities during service.  

After careful review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As noted, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  Post service treatment reports reflect treatment for complaints of bilateral knee pain.  A February 2012 treatment note reflects a diagnosis of degenerative joint disease, bilateral knee.  On a VA examination in July 2015, the Veteran was diagnosed with bilateral knee osteoarthritis.  Thus, the first element of service connection is satisfied.  

The second element of service connection requires that there be an in-service injury or disease.  In this regard, the Board notes that the STRs indicate that the Veteran was seen in August 1984 with complaints of pain in the left and right knees that comes and goes; he was diagnosed with weak knee syndrome.  He was again seen in May 1989 for follow up evaluation of the knee pain and swelling without history of trauma; presently carried a diagnosis of patellofemoral pain syndrome.  In June 1994, he was diagnosed with right knee sprain.  The Veteran was seen in April 1997 with complaints of left knee pain while doing PT; the assessment was apparent musculoskeletal strain with minimal symptoms.  The impression was PFS, stable.  In March 1998, the Veteran was seen for evaluation of left knee pain.  The assessment was left knee pain.  The Veteran was seen in August 1998 after twisting his knee while playing basketball.  The assessment was degenerative joint disease, R/O lateral meniscus tear.  A consultation note, dated in October 1998, indicates that the Veteran was seen in physical therapy clinic with a history of chronic bilateral knee pain since 1987; it was noted that he recently injured his right knee while playing basketball 2 months ago.  He was being seen with bilateral knee pain, right greater than left.  The assessment was bilateral patellofemoral syndrome.  

As noted above, post service treatment records indicate that the Veteran continues to receive clinical evaluation and treatment for his bilateral knee disability.  However, these records do not include any clinical opinion linking the Veteran's bilateral knee disorder to his military service.  Rather, following a VA examination in July 2015, the examiner reported a diagnosis of osteoarthritis of the knee, bilateral.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner noted that there is evidence that the Veteran complained of knee pain during service, but there was no injury to any of those joints.  In fact, on leaving he was not receiving treatment for any knee condition.  The examiner added that at this time the Veteran is not receiving treatment for the knee conditions; and examination today of his knees was normal.  The examiner further noted that X-rays show minimal DJD of the knees consistent with age 54.  Consequently, the medical opinion evidence is against the claim.  

The Board acknowledges the Veteran's contention that he has a current bilateral knee disorder that is related to his active military service; and, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the relationship between a current bilateral knee disorder and any instance of his military service to be complex in nature.  For this reason, the Board concludes that the Veteran's etiology opinion is not competent evidence.  

Put simply, the evidence does not establish that the Veteran had a chronic bilateral knee disorder during active service or that a current bilateral knee disorder is otherwise related to active service.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not help the claimant.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  The appeal as to this issue must be denied.  


ORDER

Service connection for sleep apnea is denied. 

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for a left shoulder disorder is denied.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


